Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, 17, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites that the floor maps includes a range and direction of detection of the human detection camera. Although the specification discloses that the human detection cameras are used and the floor map includes a range and direction of detection, the specification fails to teach that the floor maps includes a range and direction of detection of the human detection camera. Applicant’s specification discloses that the human detection camera is installed the LCD cover 1719a or panel 1710 of the player tracking system 1700 of the gaming machine (paragraph 390, Fig. 8). The human detecting camera takes a picture of the player thorough an image capturing window (paragraph 390). The surveillance cameras captures the casino floor which may include a plurality of gaming machines and is displayed on the map as view range icons with associated directed (1827, 1828 in Fig. 47, paragraphs 753-760). There is no description that the floor maps includes a range and direction of detection of the human detection camera.
Claim 11 recites the plurality of selectable icons each describe a range and rotational direction of detection of each of the plurality of human detections cameras. As indicated above, the specification fails to teach the plurality of selectable icons each describe a range and rotational direction of detection of each of the plurality of human detections cameras.
Claim 17 include similar limitations and is rejected for the same reason as discussed above.

Claim 19 recites, the one or more operations comprises controlling at least one of the human detection camera of the gaming machine, a display of the gaming machine, or a card reader of the gaming machine. Claim 18, which claim 19 depends on, recites “the controller instructions to the gaming machine at which a human is not present to control one or more operations thereof”. Applicant’s specification fails to teach that when the controller determines that a human is not present at one of the plurality of gaming machines, the controller controls at least one of the human detection camera of the gaming machine or a display of the gaming machine. There is no description of a camera of the gaming machine to be controlled.
More specifically paragraph 397 discloses the following.
The PTS terminal 1700 can be configured to collect an IC card 1500 to the card stacker 1742 in the case where the IC card 1500 is left but the human detection camera detects no player at a checkout. This configuration prevents the IC card 1500 from being held in the card unit 1741 for a long time even if a player knowing that the remaining credits are few has left the slot machine 1010 without taking the IC card 1500 or a player has merely forgotten to take the IC card 1500 and left the slot machine 1010.
Paragraph 397 indicates that the card reader is controlled when a player is not detected. However, there is no description of controlling the camera or the display of the gaming machine.
Paragraph 820-871 and Fig. 56 discloses determining a predetermined number of person (s408) and controller the time in which images are captured. However, this based on a predetermined number of person, not when no human is present at one of the plurality of gaming machines. 
The control of the screen display (s414) is a control of the displayed map of the casino floor. There is no description of controlling the display of the gaming machine. There is no description of whom the controlled display is for when there is no human around to view the gaming machine’s display. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites, a processor of a controller; wherein the controller includes a central processing unit. The claim indicates that the controller comprising a processor and a central processing unit. The claim is indefinite because it is not clear of the central processor unit is referring to the processor or the claim requires multiple processor/processing unit. The claim is indefinite because it is not clear a controller with two processing units is required.
Claims 14-15, 17 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 15 recites, “wherein the environmental sensing unit comprises one or more of a microphone, a photodetector, an oxygen sensor, and a thermometer.” The claim does not positively claim the environmental sensing unit. The claim is improper because it fails to further limit the subject matter of the claim which it depends. Claims 13 and 14 are directed to a gaming machine comprising a human detection camera. However, Claim 15 further limits an environmental sensing unit. The components of the environmental sensing unit does not further limit the gaming machine. For example, a windshield is a component of a car and car comprises wheels. However, a windshield does not comprise of wheels. Similarly, a camera would not necessarily comprise of an oxygen sensor.

Claim 17 recites, “The gaming machine of claim 13, wherein, the controller generates and displays a map of the position of the gaming machine within the gaming machine environment on the display; and wherein the map includes a selectable icon describing a range and direction of detection of the human detection camera of the gaming machine. The claim is improper because it fails to further limit the subject matter of the claim which it depends. The controller is a separate device from the claimed gaming machine. Claim 17 further limits the controller and fails to further limit the gaming machine of the claims in which claim 17 depends on.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Block (US 2011/0183732)

13. Block discloses a gaming machine (161 or 126 in Fig. 1, 261, 221, in Fig. 2 and Fig. 10) comprising: 
a human detection camera (Gaming machine include video camera, paragraph 120. The environmental information comprising camera can be obtained directly from the machines, paragraphs 54, 61, 84, 139.) operatively arranged to obtain image information corresponding to a gaming machine environment (real time video cameras, paragraphs 54-56, 61, 63, 70, 84, 120, 139 and Fig. 10);
wherein the image information obtained by the human detection camera is communicated from the gaming machine to a processor of a controller (Applicant’s specification discloses that the information of the sensor unit 2045 is transmitted to the Information Processing Apparatus comprising a controller unit 2031 in Fig. 2. As indicated in Applicant’s arguments filed 1/26/22, support for the claim limitation is found in paragraphs 452, 453, 820-871. Paragraphs 452, 453 disclose that the processed data of the images is transmitted to a server. Similarly, Block discloses that the data captured from the camera/monitoring device is communicated from the gaming machine to a processor of a controller/monitoring server; paragraphs 17, 56, 59-60, 62-67);
wherein the controller includes a central processing unit, the controller programmed to receive the image information from the human detection camera; and control display of the image information received from the gaming machine on a display device at predetermined intervals; wherein the controller determines whether a human is present at the gaming machine based on the received image information; and, wherein, when the controller determines that a human is not present at the gaming machine based on the received image information, the controller controls display of the image information corresponding to the gaming machine at which a human is not present on the display device (Claim 13 is directed to a gaming machine, in which information is communicated from the gaming machine to a controller. Thus, the gaming machine is configured to communication to a controller. However, the configuration of the controller and what the controller does with the received information do not further limit the gaming machine. Although the claim recites controlling a display device, the claim does not positively claim that the gaming machine comprises the display device. In addition, there is no limitation of the gaming machine receiving information from the controller and that the gaming machine is configured to perform operation(s) based on the received information. The claim only indicates that the controller perform certain steps when the received information. Therefore, Block discloses the gaming machine as claimed.).

14. Block discloses the gaming machine of claim 13, wherein the human detection camera is component of an environmental sensing unit (A camera captures images of an environment and therefore consider an environmental sensing unit). 

15. Block discloses the gaming machine of claim 14, wherein the environmental sensing unit comprises one or more of a microphone, a photodetector, an oxygen sensor, and a thermometer (As indicated in the 35 USC 112 rejection above, this limitation fails to further limit the gaming machine of claims 13 and 14. Nevertheless, assuming that the environmental sensing unit is part of the claimed gaming machine, Block discloses an  environmental sensing unit comprising: microphone, light detector; heat sensor/thermometer; paragraphs 27, 54, 61, 84, 120.).

17. Block discloses the gaming machine of claim 13, wherein, the controller generates and displays a map of the position of the gaming machine within the gaming machine environment on the display; and wherein the map includes a selectable icon describing a range and direction of detection of the human detection camera of the gaming machine (As indicated in the 35 USC 112 rejection above, this limitation fails to further limit the gaming machine of claim 13. The configuration of the controller and what the controller does with the received information do not further limit the gaming machine. Although the claim recites generates and displays information, the claim does not positively claim that the gaming machine comprises the display device and displays this information. In addition, there is no limitation of the gaming machine receiving information from the controller and that the gaming machine is configured to perform operation(s) based on the received information. The claim only indicates that the controller perform certain steps. Therefore, Block discloses the gaming machine as claimed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) in view of Oberberger (US 2006/0252530).

1. Block discloses an information processing apparatus (380 in Fig. 3) comprising: 
an interface capable of receiving image information (interface for network in Fig. 3) acquired from a human detection camera (Environmental sensors including cameras, paragraphs 54-55, 84, 120, 139. Cameras are configured to detect human; paragraphs 59-60, 54, 70, 76, 102, 76, 87, 99-100.) of each of a plurality of gaming machines installed in a gaming hall gaming machines (Gaming machine include video camera, paragraph 120. The environmental information comprising camera can be obtained directly from the machines, paragraphs 54, 61, 84, 139.); and 
a controller (monitoring server 380 in Fig. 3) including a central processing unit, the controller programmed (processor 386 in Fig. 3) to:
receive the image information from each of the plurality of human detection cameras (paragraphs 17, 56, 59-60, 62-67);
control display of the image information received from each of the plurality of gaming machines on a display device (control the display various environmental information pertaining to a location of a casino facility/casino floor so that they can be mapped to a casino floor map, paragraphs 8, 54-55 79. Information is also mapped to a grid of the casino floor layout, paragraphs 8, 56, 52, 67, 73. See also Fig. 1-2, 5-6 regarding mapping gaming machine in the environment/casino floor and environmental data to the environment/casino floor); and
determine whether a human is present at a respective one of the plurality of gaming machines based on the received information; wherein, when the controller determines that a human is not present at one of the plurality of gaming machines based on the received image information, the controller controls display of the image information corresponding to the one of the plurality of gaming machines at which a human is not present on the display device (Block discloses the controller monitors the casino floor in real time and identifies and maps casino objects (paragraphs 56, 62, 102, Figs. 1, 2, 6. The casino objects are people and traffic on the casino floor; paragraphs 59, 60, 54, 64, 70, 76, 87, 99, 100. As illustrated in Figs. 1, 2, 6, the map illustrates the current user’s locations. Therefore, when the controller determines that a human is no present at one of the plurality of gaming machines, the map will be updated with no human. For example, the bank of gaming machines 221 with the arrow in Fig. 2 illustrates that no human are present at the gaming machines. In addition, Block discloses the image of the map displays flow of traffic, available machines, and “empty parts of the casino floor so that the patron can play games in seclusion”; paragraphs 87, 115-117. These information displayed are based on the controller determining that a human is not present at one of the gaming machines.).
Block discloses the claimed invention but fails to teach that the image information is displayed at predetermined intervals. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogues art to tracking and monitoring in a gaming hall, Oberberger discloses that the displayed information about the casino floor and casino environment may be filtered and displayed (paragraphs 154). The displayed information is updated on variety of conduction such as for example: at scheduled and/or periodic intervals; upon demand (paragraph 154). Retrieving and displaying information at predetermined intervals will use less resources than transmitting and displaying information continually in real time. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Block' invention and Transmitting and retrieving information at predetermined intervals in order to provide the predictable result of using less resources.

2. Block discloses the information processing apparatus according to claim 1, wherein each of the plurality of gaming machines are installed in a gaming hall are mapped to corresponding positions on a floor map of the gaming hall, and wherein the controller is programmed to create the floor map by correspondingly associating the image information received through the interface, and from the human detection camera of each of the plurality of gaming machines, with the positions of each of the plurality of gaming machines that have sent the image information (A floor map of the gaming hall is created in which the gaming machines are mapped to corresponding “positions” or locations of the real gaming machines, Figs. 1-2, 6; paragraphs 8, 54-56, 67, 73 79.). 

3. Block discloses the information processing apparatus according to claim 2, further comprising an input device capable of receiving an input requesting from each of the plurality of gaming machines installed in the gaming hall (settings can indicate specific types of object to be shown; i.e. selecting particular machines; Fig. 7, paragraph 119), image information in accordance with a user operation of the floor map, wherein the interface is programmed to transmit instructions requesting transmission of image information to one or more of the gaming machines designated by the user operation, and wherein the controller is programmed to display the requested and transmitted image information on the display device (Fig. 7, paragraph 119).

4. Block discloses the information processing apparatus according to claim 2, wherein the controller is programmed to: determine whether the image information received at the interface includes information pertaining to a predetermined number or more of persons; and where it is determined that the image information includes the predetermined number or more of persons, perform display control to highlight the image information in displaying the image information on the display device (It is noted that the claim does not indicate that a predetermined number is selected by a user. In the broadest reasonable interpretation, the claimed limitation of, “pertaining to a predetermined number or more of persons” is interpreted as one or more person. Block discloses determining image information of one or more person and displaying highlight image information for the one or more person; See Figs. 1-2, 4, 6-7.).

9. Block discloses the information processing apparatus according to claim 2, wherein the floor map includes a plurality of selectable icons corresponding to each of the plurality of gaming machines installed in the gaming hall; and when a respective selectable icon on the floor map is selected, the controller is programmed to obtain and display to the display device an image obtained from the human detection camera associated with the selected icon (selectable and/or dynamic overlay objects/ icon which causes popup displays, paragraphs 60, 78, 119, Figs. 1 and 2). 

10. Block discloses the information processing apparatus according to claim 9, wherein the image obtained and displayed to the display device is a real-time image (paragraphs 54, 56, 59, 70, 103). 

16. Block discloses the information processing apparatus of claim 1, wherein each human detection camera acquires image information corresponding to a location of each of the one or more plurality of gaming machines within a predefined range of each gaming machine within the gaming hall (It is noted that the claim does not specify what defines the predefined range. All cameras are can acquire within a predefined range limited by the lens and other camera components. For example, the camera angle range is predefined by the camera or software. Block discloses each human detection camera acquires image information corresponding to a location of each of the one or more plurality of gaming machines within a predefined range of each gaming machine within the gaming hall in order to obtain information to map objects including people to locations on the casino floor; paragraphs 59, 60, 54, 64, 70, 76, 87, 99, 100.). 

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and further in view of Russell (US 7,951,003).

6. Block discloses the information processing apparatus according to claim 1, wherein each of the human detection camera is a component of an environmental sensing unit that obtains environmental information, and includes a temperature sensor (heat sensors, paragraphs 54, 84) but fails to explicitly teach that the temperature sensor obtains temperature information indicating an internal temperature of each of the plurality of machines and the interface is configured to receive the temperature information indicating an internal temperature of each of the gaming machines as the environmental information. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogues art to tracking and monitoring gaming machines in a gaming hall, Russell discloses that a method of internal temperature of the gaming machine (i.e. “CPU temperature” and "internal temperature of the system”) in order to monitor the gaming machines and take preventive measure before a failure of a machine (cols. 5:66-6:58). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Block' invention and receive internal temperature of the gaming machine as the environmental information in order take preventive measure before a failure of a machine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and 
further in view of Johnson (US 2008/0113802).

7. Block discloses the information processing apparatus according to claim 1, wherein each of the human detection cameras is a component of the environmental sensing unit that obtains environmental information, and includes a temperature sensor (heat sensors, paragraphs 54, 84) but fails to explicitly teach that the temperature sensor obtains temperature information indicating an external temperature of each of the plurality of gaming machines and the interface is configured to receive the temperature information indicating the external temperature of each of the plurality gaming machines as the environmental information. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogues art to tracking and monitoring in a gaming hall, Johnson discloses that a gaming machine includes external temperature sensors in order to confirm that sufficient cooling of the machine is occurring (paragraphs 10, 59). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Block' invention and receive external temperature of the gaming machine as the environmental information in order to confirm that sufficient cooling of the machine is occurring.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and further in view of Okada (US 2012/0135799).

18-19. Block discloses the claimed invention as discussed in claim 1 above but fails to teach that the when the controller determines that a human is not present at one of the plurality of gaming machines, the controller transmits instructions to the gaming machine at which a human is not present to control one or more operations thereof (claim 18) and the one or more operations comprises controlling at least one of the human detection camera of the gaming machine, a display of the gaming machine, or a card reader of the gaming machine (claim 19). Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering gaming systems, Okada discloses a player detection system for detecting an existence of a player who is playing at the gaming machine (paragraph 33). Okada discloses that when the system detect a removable information data recording medium (i.e. IC card storing credit) and determines that no player exists, the system instructs the gaming machine to control the card reader (paragraphs 33-40, 807-822). More specifically, when it is determined that the no player exists and the IC card exists at the eject position, the IC card is moved to the housing position. This prevents another player from obtaining the IC card that was left behind (paragraphs 33-40, 807-822). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Block’s invention and control a card reader of the gaming machine when the controller determines that a human is not present in order to provide the predictable result of preventing another player from obtaining the IC card that was left behind.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
35 USC 112
The previous rejections under 35 USC 112 have been withdrawn. New rejections under 35 USC 112 have been made as necessitated by the amendment.

Double Patenting
The double patenting rejection has been withdrawn in light of the claim amendments.

Prior Art
Applicant argues that the prior art fails to teach the added claim limitation of receiving image information from each of the plurality of human detection cameras and determining whether a human is present. New rejections using the previously cited art have been made to address the amended limitations.
More specifically Block discloses the controller monitors the casino floor in real time and identifies and maps casino objects (paragraphs 56, 62, 102, Figs. 1, 2, 6. The casino objects are people and traffic on the casino floor (paragraphs 59, 60, 54, 64, 70, 76, 87, 99, 100). As illustrated in Figs. 1, 2, 6, the map illustrates the current user’s locations. Therefore, when the controller determines that a human is no present at one of the plurality of gaming machines, the map will be updated with no human. For example, the bank of gaming machines 221 with the arrow in Fig. 2 illustrates that no human are present at the gaming machines. In addition, Block discloses the image of the map displays flow of traffic, available machines, and “empty parts of the casino floor so that the patron can play games in seclusion” (paragraphs 87, 115-117). These information displayed are based on the controller determining that a human is not present at one of the gaming machines. Therefore, Block discloses that the control controls display of the image information when the controller determines that a human is not present based on the human detection cameras.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715